DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This Office action is in reply to a filing by the Applicant on 01/29/2020:
Claims 1 - 4   are currently pending and have been examined.
This action is made non-final. 

Examiner Note
An examination of this application reveals that applicant is unfamiliar with patent prosecution procedure. While an applicant may prosecute the application (except that a juristic entity must be represented by a patent practitioner, 37 CFR 1.31, lack of skill in this field usually acts as a liability in affording the maximum protection for the invention disclosed. To the extent that further prosecution of this application is deemed warranted, Applicant is advised to secure the services of a registered patent attorney or agent to prosecute the application, since the value of a patent is largely dependent upon skilled preparation and prosecution. The Office cannot aid in selecting an attorney or agent. A listing of registered patent attorneys and agents is available at https://oedci.uspto.gov/OEDCI/. Applicants may also obtain a list of registered patent attorneys and agents located in their area by writing to the Mail Stop OED, Director of the U.S. Patent and Trademark Office, P.O. Box 1450, Alexandria, VA 22313-1450.

Disclosure Objection
Examiner notes that a registered lawyer signed the ADS, but a Power of Attorney is missing from the record. This situation, including if the present ostensibly pro se Applicant and Inventor are the same or are different, and/or if said apparent Applicant/ Inventor is/are represented by registered counsel, INCLUDING SAID LAWYER'S COMPLETE CONTACT INFORMATION, must be formally, expressly, and clearly noted on the written Docket herein before any subsequent office action, assuming that there is one, ensues.
Appropriate correction is required.

Examiner Statement as to 35 USC 101
The instant Application employs virtual currency / tokens in connection with an international ATM transaction whereby the said tokens/virtually currency are employed in the background, ultimately enabling a user to withdraw cash in the appropriate fiat currency from a foreign ATM. There is no abstract idea.

Claim Rejections – 35 USC 103


In the event the determination of the status of the application as subject to AIA  35 USC 102 and 103 (or as subject to pre-AIA  35 USC 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 USC 103 which forms the basis for all obviousness rejections set forth in this Office Action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 USC 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating
     obviousness or nonobviousness.


Claims 1 and 3 are rejected pursuant to 35 USC 103 as being unpatentable over Faires (US20130018738) in view of Talker (US20140337206A1).

Note as to the following 35 USC 103 analysis -  this is a simple foreign money ATM arrangement whereby a user with a domestic bank account may also create a foreign bank account whereby he/she may accept funds from a foreign ATM, while, for example, visiting a foreign country, so long as sufficient funds are present in the home account. Applicant however has added a  "token/digital currency" aspect to this everyday transaction in several of the limitations, thereby mixing up notions of international ATM withdrawals with usage of digital currency / tokens. As such, those limitations only involving the fiat based currency transaction between foreign/domestic banks/ ATM's are first handled and analyzed using Faires US20130018738 as a primary respecting the international transaction culminating with withdrawing fiat currency in a foreign country. Next, those limitations (in claims 1/3) whereby examiner notes (below) that digital currency/tokens are simply substituted instead of fiat currencies, are analyzed using Talker (US20140337206A1) as a secondary. This same process is then re-applied below to the combination of Joons (as a primary, see below analysis), but still retaining Talker as a secondary, as respects claims 2 and 4.

Regarding claim 3 (and claim 1: noting that  claim 3 is slightly more narrow, and otherwise reads on, claim 1, and, thus, claim 3 will be here analyzed as below).
Faires discloses:
A method of facilitating the dispensing of foreign currency from a foreign ATM to a user traveling in a foreign country, comprising the steps of: ("In general terms, the present invention relates to methods and apparatuses for providing a foreign currency solution. In some embodiments, a method is provided that includes: (a) establishing a foreign currency account for a domestic account holder; (b) receiving a domestic currency payment for funding the foreign currency account; (c) exchanging the domestic currency payment to produce an exchanged foreign currency payment; (d) crediting the foreign currency account by the amount of the exchanged foreign currency payment; and (e) authorizing a foreign currency transaction involving the foreign currency account and the domestic account holder. Other embodiments relate to configuring a mobile device to operate as a mobile wallet, such that the mobile device includes a foreign currency account module and/or a domestic currency account module that can be used to engage in both domestic currency and foreign currency transactions.", [ABSTRACT]) and ("Regarding block 250, the foreign currency transaction can include any number and/or type of transaction(s) involving a transaction machine. For example, in some embodiments, the transaction includes one or more of the following: purchasing, renting, selling, and/or leasing goods and/or services (e.g., groceries, stamps, tickets, DVDs, vending machine items, etc.); withdrawing cash (e.g., denominated in the foreign currency and/or from an ATM); making payments to creditors (e.g., paying monthly bills; paying federal, state, and/or local taxes and/or bills; etc.); sending remittances; transferring balances from one account to another account; loading money onto stored value cards (SVCs) and/or prepaid card accounts; donating to charities; and/or the like.", [041]);
establishing a system home account in a home financial institution in a home currency and establishing a system foreign account in a foreign financial institution in a foreign country, said system foreign account being established in the respective foreign currency of said foreign country, ("In general terms, embodiments of the present invention relate to methods and apparatuses for providing foreign currency solutions for domestic account holders. In some embodiments, methods and apparatuses are provided for: (a) establishing foreign currency accounts for domestic account holders; (b) funding those foreign currency accounts with foreign currency or with domestic currency that has been exchanged; and/or (c) using those foreign currency accounts to engage in foreign currency transactions. For example, in some embodiments, a domestic financial institution (e.g., a bank residing in the United States) establishes a foreign currency account (e.g., an account denominated in Euros) for one of its domestic account holders (e.g., an account holder residing in the United States). In many cases, the holder will also hold a domestic currency account (e.g., an account denominated in U.S. dollars) at the same financial institution. In such cases, some embodiments of the present invention enable the account holder to use the domestic currency account to perform domestic currency transactions (e.g., transactions settled in U.S. dollars) and use the foreign currency account to perform foreign currency transactions (e.g., transactions settled in Euros). Such embodiments may also allow the holder to fund his foreign currency account with exchanged funds from his domestic currency account and vice versa.", [007]) and ("For example, in some embodiments, a domestic financial institution (e.g., a bank residing in the United States) establishes a foreign currency account (e.g., an account denominated in Euros) for one of its domestic account holders (e.g., an account holder residing in the United States). In many cases, the holder will also hold a domestic currency account (e.g., an account denominated in U.S. dollars) at the same financial institution. In such cases, some embodiments of the present invention enable the account holder to use the domestic currency account to perform domestic currency transactions (e.g., transactions settled in U.S. dollars) and use the foreign currency account to perform foreign currency transactions (e.g., transactions settled in Euros). Such embodiments may also allow the holder to fund his foreign currency account with exchanged funds from his domestic currency account and vice versa.", [021]);
the system home accounts and system foreign account being controlled by a system provider; The claim term "system provider"  must be given its broadest reasonable interpretation (BRI) in view of the disclosure as filed (Phillips v. AWH Corp., 415 F.3d 1303, 75 USPQ2d 1321 (Fed. Cir. 2005), MPEP § 2111). Thus, said term's meaning may include any entity capable of any form of any type of control whatsoever relating to bank account(s), that said   .   .   .  ("For example, in some embodiments, a domestic financial institution (e.g., a bank residing in the United States) establishes a foreign currency account (e.g., an account denominated in Euros) for one of its domestic account holders (e.g., an account holder residing in the United States). In many cases, the holder will also hold a domestic currency account (e.g., an account denominated in U.S. dollars) at the same financial institution. In such cases, some embodiments of the present invention enable the account holder to use the domestic currency account to perform domestic currency transactions (e.g., transactions settled in U.S. dollars) and use the foreign currency account to perform foreign currency transactions (e.g., transactions settled in Euros). Such embodiments may also allow the holder to fund his foreign currency account with exchanged funds from his domestic currency account and vice versa.", [021]), a "system provider" as it were may be a domestic financial institution;
providing a mobile app to a home user accessible by a smartphone, said mobile app in electronic communication with said home country financial institution, ("Examples of transaction machines include, but are not limited to, ATMs, POS devices (e.g., merchant terminals, etc.), self-service machines (e.g., vending machine, self-checkout machine, parking meter, etc.), public and/or business kiosks (e.g., an Internet kiosk, ticketing kiosk, bill pay kiosk, etc.), mobile phones (e.g., feature phone, smart phone, iPhone®, etc.), gaming devices (e.g., Nintendo WHO, PlayStation Portable®, etc.), computers (e.g., personal computers, tablet computers, laptop computers, etc.), personal digital assistants (PDAs), and/or the like.", [051]) and ("In some embodiments, one or more portions of the process flow 200 are performed by an apparatus (i.e., one or more apparatuses) (e.g., server, personal computer, enterprise system, etc.) having hardware and/or software configured to perform one or more portions of the process flow 200. Additionally or alternatively, the process flow 200 may be implemented by the system 100 shown in FIG. 1 and/or by one or more individual components of the system 100. For example, in some embodiments, a server (not shown in FIG. 1) maintained by the domestic financial institution 120 can be configured to perform one or more (or all) of the portions of the process flow 200.", [033]) and ("Referring now to FIG. 4A, in this example embodiment, the foreign currency account is also associated with a virtual foreign currency card 447A, which is stored in the mobile wallet application 447 of the memory 446 of the mobile device 440. In addition, the mobile wallet application 447 also includes a virtual domestic currency card 447B, which is associated with the holder's domestic currency account. In some embodiments, these virtual cards 447A, 447B are embodied as one or more applications, plug-ins, software objects, datastores, microchips, microprocessors, and/or the like.", [058]), and see [ABSTRACT] as cited above;;
said mobile app enabling said home user to transfer home currency to said system home account, ("The domestic currency account and the foreign currency account are typically embodied as deposit accounts, such as, for example, prepaid accounts (which may be loadable and/or reloadable), checking accounts, savings accounts, money market accounts, and the like. However, in some cases, the domestic currency account and/or the foreign currency account may be embodied as credit accounts, such as, for example, credit card accounts, home equity line of credit (HELOC) accounts, and the like. Also, it will be understood that the domestic currency account and the foreign currency account can be funded in any way. For example, in some embodiments, the domestic currency payment in the above-described method is embodied as cash, direct deposit, check, funds transfer, an alias-based payment (e.g., person-to-person (P2P) payment), and the like. Further, it will be understood that the domestic currency account and the foreign currency account can be associated with any kind and/or number of payment devices. Exemplary payment devices includes a reloadable prepaid card, stored value card, gift card, debit card, credit card, check, mobile device operating as a mobile wallet, and the like.", [012]);
providing a mobile app to a foreign user accessible by a smartphone, said mobile app in electronic communication with said foreign country financial institution, said mobile app enabling said foreign user to transfer foreign currency to said system foreign account,     ("The domestic currency account and the foreign currency account are typically embodied as deposit accounts, such as, for example, prepaid accounts (which may be loadable and/or reloadable), checking accounts, savings accounts, money market accounts, and the like. However, in some cases, the domestic currency account and/or the foreign currency account may be embodied as credit accounts, such as, for example, credit card accounts, home equity line of credit (HELOC) accounts, and the like. Also, it will be understood that the domestic currency account and the foreign currency account can be funded in any way. For example, in some embodiments, the domestic currency payment in the above-described method is embodied as cash, direct deposit, check, funds transfer, an alias-based payment (e.g., person-to-person (P2P) payment), and the like. Further, it will be understood that the domestic currency account and the foreign currency account can be associated with any kind and/or number of payment devices. Exemplary payment devices includes a reloadable prepaid card, stored value card, gift card, debit card, credit card, check, mobile device operating as a mobile wallet, and the like.", [012]) and ("Referring now to FIG. 4A, in this example embodiment, the foreign currency account is also associated with a virtual foreign currency card 447A, which is stored in the mobile wallet application 447 of the memory 446 of the mobile device 440. In addition, the mobile wallet application 447 also includes a virtual domestic currency card 447B, which is associated with the holder's domestic currency account. In some embodiments, these virtual cards 447A, 447B are embodied as one or more applications, plug-ins, software objects, datastores, microchips, microprocessors, and/or the like.", [058]);
whereby said system home account is funded by said home user transferring an amount of home currency to said system home account and said system foreign account is funded by said foreign user transferring an amount of foreign currency to said system foreign account; ("The domestic currency account and the foreign currency account are typically embodied as deposit accounts, such as, for example, prepaid accounts (which may be loadable and/or reloadable), checking accounts, savings accounts, money market accounts, and the like. However, in some cases, the domestic currency account and/or the foreign currency account may be embodied as credit accounts, such as, for example, credit card accounts, home equity line of credit (HELOC) accounts, and the like. Also, it will be understood that the domestic currency account and the foreign currency account can be funded in any way. For example, in some embodiments, the domestic currency payment in the above-described method is embodied as cash, direct deposit, check, funds transfer, an alias-based payment (e.g., person-to-person (P2P) payment), and the like. Further, it will be understood that the domestic currency account and the foreign currency account can be associated with any kind and/or number of payment devices. Exemplary payment devices includes a reloadable prepaid card, stored value card, gift card, debit card, credit card, check, mobile device operating as a mobile wallet, and the like.", [012]) and ("Of course, in many embodiments, the domestic account holder's foreign currency account is likely to be funded from time to time using domestic currency (e.g., where the holder works domestically and earns money denominated in the domestic currency). In these cases, instead of requiring third party exchanges at the time of transaction, the foreign currency solution of the present application enables the domestic financial institution that maintains the foreign currency account to perform the currency exchange itself and/or at the time the foreign currency account is funded (instead of when it is used).", [009]);
said home user requesting a virtual debit card in an amount of said foreign currency; ("In some embodiments, the domestic currency account module 152 and the foreign currency account module 154 are embodied as the virtual foreign currency card 447A and the virtual domestic currency card 447B, respectively, which are described later herein in connection with FIG. 4A.", [030]) and ("Also regarding block 250, the transaction may be authorized in any way. For example, in some embodiments, an apparatus having the process flow 200 is configured to send one or more instructions to complete (and/or for completing) the transaction to a machine involved in the transaction. In some embodiments, the apparatus is configured to authorize the transaction by approving an authorization request associated with the transaction.", [042]) and ("Further, it will be understood that the domestic currency account and the foreign currency account can be associated with any kind and/or number of payment devices. Exemplary payment devices includes a reloadable prepaid card, stored value card, gift card, debit card, credit card, check, mobile device operating as a mobile wallet, and the like.", [012]) and ("Further, the domestic currency card 162 and the foreign currency card 164 may be embodied as physical payment devices (e.g., prepaid debit card having magnetic stripe) associated with the domestic currency account 122 and foreign currency account 124, respectively.", [029]);
said system provider delivering to said home user a virtual debit card credited in the amount of said foreign currency requested by said home user, said virtual debit card accessible and operational through said mobile app; (" These modules may be embodied as software and/or hardware, such as, for example, applications, plug-ins, software objects, datastores, microchips, microprocessors, and/or the like. In some embodiments, the domestic currency account module 152 and the foreign currency account module 154 are embodied as the virtual foreign currency card 447A and the virtual domestic currency card 447B, respectively, which are described later herein in connection with FIG. 4A.", [030]) and ("Further, it will be understood that the domestic currency account and the foreign currency account can be associated with any kind and/or number of payment devices. Exemplary payment devices includes a reloadable prepaid card, stored value card, gift card, debit card, credit card, check, mobile device operating as a mobile wallet, and the like", [012]);
said home user, once in said one of said foreign countries, inputting through said mobile app secure information to said foreign financial institution and requesting an amount of foreign currency to be dispensed by said foreign ATM, said mobile app being adapted to communicate electronically with said foreign ATM, ("Regarding block 250, the foreign currency transaction can include any number and/or type of transaction(s) involving a transaction machine. For example, in some embodiments, the transaction includes one or more of the following: purchasing, renting, selling, and/or leasing goods and/or services (e.g., groceries, stamps, tickets, DVDs, vending machine items, etc.); withdrawing cash (e.g., denominated in the foreign currency and/or from an ATM); making payments to creditors (e.g., paying monthly bills; paying federal, state, and/or local taxes and/or bills; etc.); sending remittances; transferring balances from one account to another account; loading money onto stored value cards (SVCs) and/or prepaid card accounts; donating to charities; and/or the like.", [041]);
said foreign institution verifying said virtual debit card such that said foreign currency is dispensed from said foreign ATM to said home user only after the identity of said home user has been verified and the presence of sufficient funds in said home user sub-account has been verified by communication between said foreign ATM operating entity and said home financial institution maintaining said home user sub-account; and ("Additionally or alternatively, in some embodiments, where a virtual card (e.g., the virtual foreign currency card 447A) is “swiped” at the transaction machine 420 by “tapping” the NFC-enabled mobile device 440 at an NFC reader (not shown) of the user interface 429, the transaction machine 420 may be configured to receive, from the mobile device 440, information associated with the holder's foreign currency account (e.g., account number, identity of holder, CVV associated with virtual card, PIN associated with virtual card, etc.).", [067]) and ("The computer-implemented method according to claim 2, wherein the trigger is a predetermined balance in the foreign currency account and/or the domestic currency account.", [claim 3]) and ("In these cases, instead of requiring third party exchanges at the time of transaction, the foreign currency solution of the present application enables the domestic financial institution that maintains the foreign currency account to perform the currency exchange itself and/or at the time the foreign currency account is funded (instead of when it is used).", [009]) and ("In many cases, the holder will also hold a domestic currency account (e.g., an account denominated in U.S. dollars) at the same financial institution. In such cases, some embodiments of the present invention enable the account holder to use the domestic currency account to perform domestic currency transactions (e.g., transactions settled in U.S. dollars) and use the foreign currency account to perform foreign currency transactions (e.g., transactions settled in Euros).", [021]);
said system provider debiting said foreign currency from said system foreign account. ("After the funds are exchanged, the foreign currency account is credited by the amount of the exchanged foreign currency payment, as shown in block 240. The user may be notified of the transaction, the credit, the balance in the account, and/or the exchange rate at the time the funds are credited to the account. In an embodiment, the user is notified of the balance in the foreign currency account as well as the equivalent current value in the domestic currency.", [040]) and  ("Regarding block 250, the foreign currency transaction can include any number and/or type of transaction(s) involving a transaction machine. For example, in some embodiments, the transaction includes one or more of the following: purchasing, renting, selling, and/or leasing goods and/or services (e.g., groceries, stamps, tickets, DVDs, vending machine items, etc.); withdrawing cash (e.g., denominated in the foreign currency and/or from an ATM); making payments to creditors (e.g., paying monthly bills; paying federal, state, and/or local taxes and/or bills; etc.); sending remittances; transferring balances from one account to another account; loading money onto stored value cards (SVCs) and/or prepaid card accounts; donating to charities; and/or the like., [041])

Note that the 35 USC 103 analysis of claim 3 (and 1) is still ongoing . . . 

Examiner further notes that the following additional claim limitations of presently examined claim 3      all     contain    both    doings as to an international money exchange system using an ATM     AND    the notion of adopting some form or other of so called "token(s), virtual currency" in the process (as opposed to pure fiat currency usage). Examiner notes that  "token(s), virtual currency"  were neither claimed to have been here invented, nor were they unobviously improved in any way by this invention in terms of novelty. That said, and for convenience's sake, the below continuing analysis of limitations of  claim 3  (and 1) per 35 USC 103 will map  both  doings as to a so called international money transaction involving an ATM (using primary Faires (US20130018738A1, as above)) and implementing such transaction utilizing tokens/ electronic/virtual currency  in some form or other (using the secondary Talker (US20140337206A1)). The below said continued mapping as such will then be followed by an obviousness statement(s) as to the combination of the just mentioned references.

 		that said, and continuing  with the 35 USC 103 analysis of claim 3 (and 1):

said system provider creates a foreign user token account in said system foreign account, and 
	the primary, Faires; ("In general terms, embodiments of the present invention relate to methods and apparatuses for providing foreign currency solutions for domestic account holders. In some embodiments, methods and apparatuses are provided for: (a) establishing foreign currency accounts for domestic account holders; (b) funding those foreign currency accounts with foreign currency or with domestic currency that has been exchanged; and/or (c) using those foreign currency accounts to engage in foreign currency transactions. For example, in some embodiments, a domestic financial institution (e.g., a bank residing in the United States) establishes a foreign currency account (e.g., an account denominated in Euros) for one of its domestic account holders (e.g., an account holder residing in the United States). In many cases, the holder will also hold a domestic currency account (e.g., an account denominated in U.S. dollars) at the same financial institution. In such cases, some embodiments of the present invention enable the account holder to use the domestic currency account to perform domestic currency transactions (e.g., transactions settled in U.S. dollars) and use the foreign currency account to perform foreign currency transactions (e.g., transactions settled in Euros). Such embodiments may also allow the holder to fund his foreign currency account with exchanged funds from his domestic currency account and vice versa.", [007]);
	the secondary, Talker    ("An electronic currency system having Currency Issuing Authorities that are coupled to a money generator device for generating and issuing to subscribing customers electronic currency backed by correspondent Currency Issuing Authorities and participating Financial Institutions that accept and distribute the electronic money; a plurality of devices that are used by subscribers for storing electronic money and for performing money transactions with other participants and participating Currency Issuing Authorities and Authorized Financial Institutions, for exchanging electronic money with other like transactions; and verification arrangement for maintaining the integrity of the system, and for detecting counterfeiting and tampering within the system. The electronic currency consists of data in a form suitable to be stored in a participant's data storage medium, comprising information on the currency value, authentication values, certificate chain, and identification of the participants' devices.", [ABSTRACT]" and ("The Payment Tokens (electronic money) exchanged by the different participants of the System may be an electronic representation of currency or credit. An important aspect of the Payment Tokens is that it is the equivalent of bank notes and is interchangeable with conventional paper money through claims on deposits in a participating bank, but can be withdrawn or deposited both at an issuing CIA and at a participating bank.", [038]) and  ("However, the published CIA root certificates 19 and the Payer's Cert 4 are sufficient to validate the payment. When a Payee deposits the Payment Token into his bank account or directly to the CIA the issued Payment Token is removed from circulation and any further deposits of the same Payment Token will indicate a fraud.", [096]);
whereby said system provider creates a home user token account in said system home account, and virtual home tokens equal in value to the amount of home currency transferred to said system home account are credited to said home user token account; 
	the primary, Faires; "Other embodiments relate to configuring a mobile device to operate as a mobile wallet, such that the mobile device includes a foreign currency account module and/or a domestic currency account module that can be used to engage in both domestic currency and foreign currency transactions.", [ABSTRACT]); 
	the secondary, Talker;  ("The Payment Tokens (electronic money) exchanged by the different participants of the System may be an electronic representation of currency or credit. An important aspect of the Payment Tokens is that it is the equivalent of bank notes and is interchangeable with conventional paper money through claims on deposits in a participating bank, but can be withdrawn or deposited both at an issuing CIA and at a participating bank.", [038]) and  ("However, the published CIA root certificates 19 and the Payer's Cert 4 are sufficient to validate the payment. When a Payee deposits the Payment Token into his bank account or directly to the CIA the issued Payment Token is removed from circulation and any further deposits of the same Payment Token will indicate a fraud.", [096]);
whereby said system provider creates a foreign user token account in said system foreign account, 
	the primary Faires;  "Other embodiments relate to configuring a mobile device to operate as a mobile wallet, such that the mobile device includes a foreign currency account module and/or a domestic currency account module that can be used to engage in both domestic currency and foreign currency transactions.", [ABSTRACT]);
	the secondary, Talker; ("An electronic currency system having Currency Issuing Authorities that are coupled to a money generator device for generating and issuing to subscribing customers electronic currency backed by correspondent Currency Issuing Authorities and participating Financial Institutions that accept and distribute the electronic money; a plurality of devices that are used by subscribers for storing electronic money and for performing money transactions with other participants and participating Currency Issuing Authorities and Authorized Financial Institutions, for exchanging electronic money with other like transactions; and verification arrangement for maintaining the integrity of the system, and for detecting counterfeiting and tampering within the system. The electronic currency consists of data in a form suitable to be stored in a participant's data storage medium, comprising information on the currency value, authentication values, certificate chain, and identification of the participants' devices.", [ABSTRACT]") and ("The Payment Tokens (electronic money) exchanged by the different participants of the System may be an electronic representation of currency or credit. An important aspect of the Payment Tokens is that it is the equivalent of bank notes and is interchangeable with conventional paper money through claims on deposits in a participating bank, but can be withdrawn or deposited both at an issuing CIA and at a participating bank.", [038]) and  ("However, the published CIA root certificates 19 and the Payer's Cert 4 are sufficient to validate the payment. When a Payee deposits the Payment Token into his bank account or directly to the CIA the issued Payment Token is removed from circulation and any further deposits of the same Payment Token will indicate a fraud.", [096]);
virtual home tokens equal in value to the amount of foreign currency transferred to said system foreign account are credited to said foreign user token account; 
	the primary Faires; ("Other embodiments relate to configuring a mobile device to operate as a mobile wallet, such that the mobile device includes a foreign currency account module and/or a domestic currency account module that can be used to engage in both domestic currency and foreign currency transactions.", [ABSTRACT]);
	the secondary, Talker;  ("An electronic currency system having Currency Issuing Authorities that are coupled to a money generator device for generating and issuing to subscribing customers electronic currency backed by correspondent Currency Issuing Authorities and participating Financial Institutions that accept and distribute the electronic money; a plurality of devices that are used by subscribers for storing electronic money and for performing money transactions with other participants and participating Currency Issuing Authorities and Authorized Financial Institutions, for exchanging electronic money with other like transactions; and verification arrangement for maintaining the integrity of the system, and for detecting counterfeiting and tampering within the system. The electronic currency consists of data in a form suitable to be stored in a participant's data storage medium, comprising information on the currency value, authentication values, certificate chain, and identification of the participants' devices.", [ABSTRACT]" and ("The Payment Tokens (electronic money) exchanged by the different participants of the System may be an electronic representation of currency or credit. An important aspect of the Payment Tokens is that it is the equivalent of bank notes and is interchangeable with conventional paper money through claims on deposits in a participating bank, but can be withdrawn or deposited both at an issuing CIA and at a participating bank.", [038]) and  ("However, the published CIA root certificates 19 and the Payer's Cert 4 are sufficient to validate the payment. When a Payee deposits the Payment Token into his bank account or directly to the CIA the issued Payment Token is removed from circulation and any further deposits of the same Payment Token will indicate a fraud.", [096]);
said system provider creating a home user token account in said system home account having an amount of virtual tokens equal in value to the amount of home currency deposited by said home user; 
	the primary Faires;   "Other embodiments relate to configuring a mobile device to operate as a mobile wallet, such that the mobile device includes a foreign currency account module and/or a domestic currency account module that can be used to engage in both domestic currency and foreign currency transactions.", [ABSTRACT]);
	the secondary, Talker;   ("An electronic currency system having Currency Issuing Authorities that are coupled to a money generator device for generating and issuing to subscribing customers electronic currency backed by correspondent Currency Issuing Authorities and participating Financial Institutions that accept and distribute the electronic money; a plurality of devices that are used by subscribers for storing electronic money and for performing money transactions with other participants and participating Currency Issuing Authorities and Authorized Financial Institutions, for exchanging electronic money with other like transactions; and verification arrangement for maintaining the integrity of the system, and for detecting counterfeiting and tampering within the system. The electronic currency consists of data in a form suitable to be stored in a participant's data storage medium, comprising information on the currency value, authentication values, certificate chain, and identification of the participants' devices.", [ABSTRACT]" and ("The Payment Tokens (electronic money) exchanged by the different participants of the System may be an electronic representation of currency or credit. An important aspect of the Payment Tokens is that it is the equivalent of bank notes and is interchangeable with conventional paper money through claims on deposits in a participating bank, but can be withdrawn or deposited both at an issuing CIA and at a participating bank.", [038]) and  ("However, the published CIA root certificates 19 and the Payer's Cert 4 are sufficient to validate the payment. When a Payee deposits the Payment Token into his bank account or directly to the CIA the issued Payment Token is removed from circulation and any further deposits of the same Payment Token will indicate a fraud.", [096]);
said system provider creating a foreign user token account in said system foreign account having an amount of virtual tokens equal in value to the amount of foreign currency deposited by said foreign user;
	the primary Faires;   "Other embodiments relate to configuring a mobile device to operate as a mobile wallet, such that the mobile device includes a foreign currency account module and/or a domestic currency account module that can be used to engage in both domestic currency and foreign currency transactions.", [ABSTRACT]);
	the secondary, Talker;    ("An electronic currency system having Currency Issuing Authorities that are coupled to a money generator device for generating and issuing to subscribing customers electronic currency backed by correspondent Currency Issuing Authorities and participating Financial Institutions that accept and distribute the electronic money; a plurality of devices that are used by subscribers for storing electronic money and for performing money transactions with other participants and participating Currency Issuing Authorities and Authorized Financial Institutions, for exchanging electronic money with other like transactions; and verification arrangement for maintaining the integrity of the system, and for detecting counterfeiting and tampering within the system. The electronic currency consists of data in a form suitable to be stored in a participant's data storage medium, comprising information on the currency value, authentication values, certificate chain, and identification of the participants' devices.", [ABSTRACT]" and ("The Payment Tokens (electronic money) exchanged by the different participants of the System may be an electronic representation of currency or credit. An important aspect of the Payment Tokens is that it is the equivalent of bank notes and is interchangeable with conventional paper money through claims on deposits in a participating bank, but can be withdrawn or deposited both at an issuing CIA and at a participating bank.", [038]) and  ("However, the published CIA root certificates 19 and the Payer's Cert 4 are sufficient to validate the payment. When a Payee deposits the Payment Token into his bank account or directly to the CIA the issued Payment Token is removed from circulation and any further deposits of the same Payment Token will indicate a fraud.", [096]);
said system provider creating a home user sub-account and crediting said home user sub- account with virtual tokens equal to the requested amount of said foreign currency and debiting from said home user token account the amount of virtual tokens equal in value to said amount of said foreign currency calculated at the prevailing rate of exchange at the time of creating said home user sub-account;
	the primary Faires;    ("Other embodiments relate to configuring a mobile device to operate as a mobile wallet, such that the mobile device includes a foreign currency account module and/or a domestic currency account module that can be used to engage in both domestic currency and foreign currency transactions.", [ABSTRACT]);
	the secondary, Talker;    ("An electronic currency system having Currency Issuing Authorities that are coupled to a money generator device for generating and issuing to subscribing customers electronic currency backed by correspondent Currency Issuing Authorities and participating Financial Institutions that accept and distribute the electronic money; a plurality of devices that are used by subscribers for storing electronic money and for performing money transactions with other participants and participating Currency Issuing Authorities and Authorized Financial Institutions, for exchanging electronic money with other like transactions; and verification arrangement for maintaining the integrity of the system, and for detecting counterfeiting and tampering within the system. The electronic currency consists of data in a form suitable to be stored in a participant's data storage medium, comprising information on the currency value, authentication values, certificate chain, and identification of the participants' devices.", [ABSTRACT]" and ("The Payment Tokens (electronic money) exchanged by the different participants of the System may be an electronic representation of currency or credit. An important aspect of the Payment Tokens is that it is the equivalent of bank notes and is interchangeable with conventional paper money through claims on deposits in a participating bank, but can be withdrawn or deposited both at an issuing CIA and at a participating bank.", [038]) and  ("However, the published CIA root certificates 19 and the Payer's Cert 4 are sufficient to validate the payment. When a Payee deposits the Payment Token into his bank account or directly to the CIA the issued Payment Token is removed from circulation and any further deposits of the same Payment Token will indicate a fraud.", [096]);

It would have been obvious to one of ordinary skill in the art before the effective filing date of this application to have modified Faires to incorporate the teachings of Talker because Faires would be more efficient, versatile, marketable, and/or secure if it were able to adopt so called "tokens" in connection with virtual currency, as indicated in Talker. ("To achieve the foregoing, and other objects, the method and system of the present invention employ a preferred embodiment in the form of an electronic-monetary system having (1) Currency Issuing Authority coupled to a electronic money generator servers for generating and issuing to participants electronic money including electronic currency backed by deposits and credits kept in correspondent banks that accept and distribute the electronic money; (2) a plurality of transaction devices that are used by participants for storing electronic money, for performing money transactions with the on-line systems of the participating banks or for exchanging electronic money with other like transaction devices in off-line transactions; (3) a data communications means for providing communications services to all components of the system; and (4) a security arrangement and verification means for maintaining the integrity of the system, and for detecting counterfeiting and tampering within the system. The Issuing authority (CIA) issues currency (bills, coins or money orders) to individuals. The CIA is based on distributed servers where issued currency tokens can be exchanged for a funding transaction from a participating bank.", [035] of Talker.

Claims 2 and 4  are rejected pursuant to 35 USC 103 as being unpatentable over Faires (US20130018738) in view of Joon  (KR20120006200A, English copy of same in wrapper), in view Talker (US20140337206A1).

Examiner notes that the only material difference between independent claims 1/3 and dependent claims  2/4 (apart from a plurality transactions, each of which is quite capable of addressing) is that the said foreign bank of independent claims 2/4 is now styled as a "a non-participating foreign financial institution(s) not having a system foreign account"  - all other limitations of dependent claims 2/4 are the same as has been previously analyzed in independent claims 1/3. That said, examiner applies a new primary, Joon  (KR20120006200A) as a non-participating bank, yet retains the above mentioned secondary as to virtual transaction / tokens. That said, all of the limitations of claims 2/4 have already been analyzed as above, including the obviousness of combining a normal international money transfer (like Faires / Joon)  thru an ATM with the obvious  usage of virtual money and tokens for the transaction. 
Thus, .   .   .  
Regarding claims 2 and 4:
Joon discloses:
The method of claim 1, further comprising the steps of: said home user, once in said one of said foreign countries, inputting through said mobile app secure information to a non-participating foreign financial institution not having a system foreign account and requesting an amount of foreign currency to be dispensed by a foreign ATM of said non-participating foreign financial institution, said mobile app being adapted to communicate electronically with said foreign ATM of said non-participating foreign financial institution: said non-participating foreign financial institution communicating with said home financial institution and verifying the identity of said home user and the presence of sufficient funds in said home user sub-account; said non-participating foreign financial institution dispensing said foreign currency from said foreign ATM to said home user only after the identity of said home user has been verified and the presence of sufficient funds in said home user sub-account has been verified; and said system provider debiting said foreign currency from said systems foreign account and reimbursing said non-participating foreign financial institution in the foreign currency from said systems foreign account of said one of said foreign financial institutions.  ("+ PURPOSE: An apparatus and method for reducing international remittance and withdrawal necessary expense are provided to withdraw money in an ATM through a domestic card in case a module is not installed in the ATM of oversea. CONSTITUTION: More than one domestic currency display account is registered in the account management DB of a bank system. A virtual current account is written in virtual account management DB. One or more international currency display virtual account is matched with the specific international currency display account in the virtual account management DB. One or more international currency is matched with the specific international currency virtual account.", [ABSTRACT] of Joon.
Obviousness consideration of the combination of Joons and Talker: Examiner notes that all secondary references (i.e, digital currency/tokens) to the above listed limitations of claims 2/4 have already been mapped as above using the combination of Faires and Talker. Thus, that same mapping applies equally to  the combination of Joons and Talker, noting the Abstract of Joons as above, and further noting that the only conceivable difference between Joons and Faires as primaries in an international ATM currency transaction is that Faires is a participating bank but Joons is not. That said, the exact same obviousness analyses that applied to the combination of  herein of Faires and Talker, equally here applies to the combination of Joons and Talker.


Conclusion


The following prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please see attached form 892.
Bondesen  (US20150254770A1) - Embodiments disclosed herein relate to systems, methods, and computer program products for a system for providing a multi-currency token. The system, method, and computer program product are configured to receive a request for a multi-currency token, wherein the multi-currency token is associated with at least two financial institution partners; determine a value of the multi-currency token; establish currency conversion parameters for the multi-currency token based on at least one of the value of the multi-currency token and a conversion rate between currencies associated with the at least two financial institution partners; determine that a transaction is being performed with the multi-currency token, the transaction associated with a local currency; and complete the transaction with the multi-currency token in the local currency when the local currency is a currency associated with at least one of the financial institution partners.
Hasson (AU2015203621A1, an English copy of this document is in the file wrapper) - A method including receiving, by a device, information associated with a payment amount associated with a transaction, determining, by the device and based on the information, that a first money token is associated with an amount that is less than the payment amount, the first money token including a first electronic watermark, identifying, by the device and based on determining that the first money token is associated with the amount that is less than the payment amount, a second money token associated with the device, combining, by the device and based on identifying the second money token, information associated with the first money token and information associated with the second money token to create a third money token, the third money token including a second electronic watermark, and transmitting, by the device the third money token, the third money token being received by another device, and the second electronic watermark being decrypted, by the other device, to process the transaction. 
Toft (US20150012409A1) - A method and a system for facilitating a transaction between a first party and a second party, the first party operating in a first currency, the second party operating in a second currency different from the first currency are provided. The method includes receiving, at a host computer system, transaction information, the transaction information comprising at least a transaction amount in an agreed settlement unit and a first date. The agreed settlement unit is the first currency, the second currency, an intermediate currency or an intermediate settlement unit. The method further has a step of receiving at least one agreed settlement unit exchange rate at the first date; and computing a settlement amount in the agreed settlement unit based on a plurality of transaction parameters and an apportionment method.
Gupta (US20160162869) - A system, method, and computer-readable storage medium configured to facilitate cash transactions at an Automated Teller Machine when an ATM card is not present. The system allows a customer of a first bank to use an ATM of a different bank and still facilitate the ATM transaction without an ATM card present.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW COBB whose telephone number is (571) 272-3850. The examiner can normally be reached 9 - 5, M - F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael W. Anderson can be reached at (571) 270-0508. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call (800) 786-9199 (IN USA OR CANADA) or (571) 272-1000.





/MATTHEW COBB/Examiner, Art Unit 3698                                                                                                                                                                                                        /BRUCE I EBERSMAN/